Unpublished opinions are not binding precedent in this circuit.
PER CURIAM;
Michael Angelo Loiseau appeals the district court’s order dismissing without prejudice Loiseau’s 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Loiseau v. United States, No. 3:15-cv-00417-REP-RCY, 2016 WL 5019165 (E.D. Va. Sept. 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED